Citation Nr: 1742528	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  05-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg circulatory disorder, to include as secondary to residuals of a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction of this case has since been transferred to the RO in Houston, Texas. 

The Veteran testified at a February 2010 hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013 Remand, the Board noted that the Veteran had been diagnosed with both recurrent phlebitis in 1984 and venous insufficiency disorder in 2013. The Board remanded the Veteran's claim to the AOJ, requesting that an appropriate VA physician provide an opinion regarding whether a diagnosed circulatory disorder either was related to service or was secondary to the Veteran's service-connected left knee disability. In a subsequent June 2015 VA medical opinion, a VA certified physician's assistant, having reviewed the evidence, indicated that the Veteran did not have a current circulatory disability. In an April 2017 Remand, the Board stated that, as the Veteran had been diagnosed with circulatory disorders during the pendency of the appeal, the evidence suggested that the Veteran had circulatory disorders for which service connection might be granted. The Board remanded the claim for a supplemental opinion from the author of the June 2015 VA medical opinion, indicating whether any of the circulatory disorders diagnosed during the pendency of the appeal either were caused by service or were secondary to the service-connected left knee disability. In a June 2017 VA medical opinion, the author of the June 2015 VA medical opinion wrote a lengthy report, stating that the evidence showed that the previous diagnoses were incorrect as the Veteran had not experienced a circulatory disorder during the pendency of the appeal.

In an August 2017 brief, the Veteran's representative stated that the author of the June 2015 and June 2017 VA medical opinions was not qualified to offer opinions regarding etiology of the Veteran's claimed circulatory disorder. The representative suggested that, because she was a certified physician's assistant, the VA examiner's opinions were equivalent to those of the Veteran, an admitted layperson. The representative stated that VA should have sought an opinion from a medical professional with an appropriate background or expertise in the study of vascular disorders, such as a vascular surgeon. The representative stated that, unless the Board wished to grant the Veteran's claim based on the Veteran's lay statements regarding his claimed disability, the Veteran wished VA to request an independent medical opinion from a vascular expert outside of VA.

The Board notes that a certified physician's assistant is an individual with greater medical training and expertise than that of a typical layperson, such as the Veteran. As such, a certified physician's assistant's opinion may be found to have probative value when determining the etiology of a claimed disability. However, in its November 2013 Remand instructions, the Board specifically asked for a VA medical opinion from an appropriate VA "physician." As the AOJ procured a VA medical opinion from a physician's assistant, rather than a physician, the AOJ did not comply with the Board's November 2013 remand requests and a remand is necessary to ensure such compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board may request a medical opinion regarding a claimed disorder's etiology when a full VA medical examination is deemed to be unnecessary, such as when the evidence indicates that the Veteran has the disorder for which he is seeking service connection. When the Board remanded the Veteran's claim in November 2013, the Board believed that a remand for a VA medical opinion would suffice because the evidence seemingly indicated that the Veteran had diagnosed circulatory disorders. However, in the June 2015 and June 2017 VA medical opinions, a VA examiner indicated that the Veteran did not have any circulatory disorder. As there is now a question as to whether the Veteran has a circulatory disorder for which service connection may be granted, the Board finds that that this matter should be remanded for a full VA medical examination. As such examinations are not provided by physicians outside of VA, the Board will not grant the Veteran's representative's request for an independent medical opinion. However, in keeping with the representative's wishes, the Board will request that a vascular surgeon or a physician with specialized experience in the treatment of vascular disorders perform the examination.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed circulator disability. Associate all records or responses received with the record. All efforts to obtain records should be fully documented. At a minimum, obtain all outstanding VA records.  

2. Then, schedule the Veteran for a VA examination with a vascular surgeon or a physician with specialized experience in the treatment of vascular disorders. The examiner must review the entirety of the record, to include any previous VA medical examination reports and any VA medical opinions, and should note that review in the report. The examiner should interview the Veteran and provide whatever examinations are deemed necessary. 

The examiner is advised that, for VA compensation purposes, a current diagnosis includes any diagnosis since the claim was filed. In this case, the claim was filed in August 2003, and all circulatory diagnoses since then must be considered, even if they later resolve during the appeal period and are unable to be confirmed by the examiner. This potentially includes diagnoses of venous insufficiency and phlebitis. 

After a review of the claims file, an interview with the Veteran, and the required testing, the examiner is asked to provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any circulatory disorder present during the pendency of the appeal, dating back to August 2003, had its clinical onset during active service or is related to any incident of service?
   
(b) Is it at least as likely as not (50 percent or greater probability) that any circulatory disorder present during the pendency of the appeal, dating back to August 2003, was caused by a service-connected disability, to include a left knee disability?

(c) Is it at least as likely as not (50 percent or greater probability) that any circulatory disorder present during the pendency of the appeal, dating back to August 2003, was permanently aggravated beyond its natural progression by a service-connected disability, to include a left knee disability?

A supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3. Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



